Rao, Chief Judge:
When this case was called for trial, there was no appearance by or on behalf of plaintiff, although due notice as to the time and place of trial had been given.
*513It appearing from the official papers that the entry herein was liquidated on December 24, 1964, but that the protest was not filed until December 29,1965, a date exceeding the statutory limit of 60 days fixed for filing protest in section 514 of the Tariff Act of 1930, the protest is untimely, and is, therefore, dismissed.
Judgment will be entered accordingly.